UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09821 Allied Asset Advisors Funds (Exact name of registrant as specified in charter) 745 McClintock Drive, Suite 314 Burr Ridge, IL 60527 (Address of principal executive offices) (Zip code) Bassam Osman Allied Asset Advisors Funds 745 McClintock Drive, Suite 314 Burr Ridge, IL 60527 (Name and address of agent for service) (877) 417-6161 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2007 Date of reporting period:May 31, 2007 Item 1.Report to Stockholders. Annual Report May 31, 2007 Dow JonesSM Islamic Fund DOW JONES ISLAMIC FUND July 20, 2007 Dear Shareholders: Assalamu Alaykum (Greetings of Peace). Equity markets continued their strong advance into this fifth consecutive year while bonds (which we avoid) were down in the first few months of2007. I am pleased to report that the Dow Jones Islamic Fund-Class K (“Fund”) performed well in the fiscal year ending May 31, 2007, rising 19.95%, while the DJ Large Cap Growth Index increased by 18.16%. The Fund performance was also better than its Morning Star Large Cap Growth Category average which advanced by17.96%. The Russell 3000 growth Index went up 20.15%. The equity markets were helped by strong economic growth in the US and in many overseas markets. Favorable earnings, low inflation, strong merger and acquisition activities and low interest rates were able to withstand the fears generated by the slow housing market, the sub-prime lending crisis, rising oil price and the geo-political concerns. In the US, mid capitalization stocks performed best. Value stocks still outpaced growth stocks but this trend appears to have started to reverse. The performance of your Fund was helped by the overweighing of energy and health care stocks. Financial equities under-performed the broad market. So, avoiding them contributed to the healthy gains of the Fund. The Fund’s modest position in overseas stocks enhanced its performance as the MSCI EAFE Index measuring international stocks did better than broad US equity indexes. Looking ahead, with most broad US equity indexes at or near their all-time high, we will closely monitor the fundamental factors mentioned above and others that contributed or are likely to contribute to the continuation of the current healthy climate for stocks. We will carefully assess how changes in these fundamental factors are likely to affect various segments of the market and various companies. With the current relatively favorable valuations of many companies and the low interest rate and inflation, we feel that further gains in the equity market are likely and a strong position in the stock market should be rewarded with a good return. By investing in the Dow Jones Islamic Fund, you acquire a slice of a highly diversified portfolio exceeding 150 companies in a variety of industries. Stocks are selected to meet Islamic principles, so Muslims can adhere to their faith while promoting businesses that benefit society. We, at the Fund, will continue our commitment to be prudent and diligent in investing the money you entrust to us. Your Fund’s Board will continue to adhere to the highest standard of integrity and act at all times in the best interest of the shareholders. Thank you again for your trust and confidence in the Dow Jones Islamic Fund. Respectfully, Dr. Bassam Osman President, Dow Jones Islamic Fund DOW JONES ISLAMIC FUND The above discussion and analysis of the Fund reflect the opinions of the Advisor as of July 2007, are subject to change, and any forecasts made cannot be guaranteed. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. It is possible that the Islamic Shari’ah restrictions placed on investments and reflected in the main investment strategies may result in the Fund not performing as well as mutual funds not subject to such restrictions. The Dow Jones Islamic Market USA Index is a diversified compilation of U.S. equity securities considered by the Shari’ah Supervisory Board of Dow Jones to be in compliance with Islamic principles.The Russell 3000 Growth Index measures the performance of those Russell 3000 Index companies with higher price-to-book ratios and higher forecasted growth values.The performance of the Dow Jones Islamic Market USA Index and the Russell 3000 Growth Index do not include the reinvestment of dividends.The Morningstar Large Cap Growth Index measures the performance of large-cap stocks that are expected to grow at a faster pace than the rest of the market as measured by forward earnings, historical earnings, book value, cash flow and sales.The Dow Jones U.S. Large Cap Growth Index is an unmanaged index, used as broad-measurements of change in stock market conditions based on the average performance of approximately 108 widely held common stocks.You cannot invest directly in an index. For use only when preceded or accompanied by a current prospectus for the Fund.Mutual Fund investing involves risk; principal loss is possible. The Fund is distributed by Quasar Distributors, LLC (07/07) 2 DOW JONES ISLAMIC FUND EXPENSE EXAMPLE May 31, 2007 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs and (2) ongoing costs, including management fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (12/01/06 - 05/31/07). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent.IRA accounts will be charged a $15.00 annual maintenance fee.The example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/06 5/31/07 12/1/06 - 5/31/07* Actual $1,000.00 $1,084.70 $8.68 Hypothetical (5% return before expenses) 1,000.00 1,016.60 8.40 * Expenses are equal to the Fund’s annualized expense ratio of 1.67% multiplied by the average account value over the period multiplied by 182/365 (to reflect the one-half year period). 3 DOW JONES ISLAMIC FUND ALLOCATION OF PORTFOLIO ASSETS (Calculated as a percentage of net assets) May 31, 2007 (Unaudited) 4 DOW JONES ISLAMIC FUND CLASS K Total Rate of Return For the Period June 30, 2000 to May 31, 2007 (Unaudited) This chart assumes an initial investment of $10,000 made on June 30, 2000 (SEC effective date).Performance reflects fee waivers in effect. In the absence of fee waivers, the total return would have been reduced. As of the year ended May 31, 2007,The Dow Jones Islamic Fund has chosen to continue to use the Russell 3000 Growth Index as the comparison benchmark. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less that their original cost.Current performance of the fund may be lower than the performance quoted. Performance data current to the recent month end may be obtained by visiting www.investaaa.com. The Fund invests in foreign securities which may involve greater volatility and political, economic and currency risks and differences in accounting methods.Indices mentioned are unmanaged and commonly used to measure U.S. and Foreign markets.You cannot invest directly in an index. The graph and table do not reflect the deduction of taxes that a shareholder would pay on fund distributions or redemptions of fund shares. Since SEC Effective Date Average Annual Total Return as of May 31, 2007 One Year June 30, 2000 Dow Jones Islamic Fund - Class K 19.95% (1.81)% Dow Jones Islamic Market USA Index* 22.09% (2.18)% Russell 3000 Growth Index** 20.15% (4.72)% * The Dow Jones Islamic Market USA Index is a diversified compilation of U.S. equity securities considered by the Shari'ah Supervisory Board of Dow Jones to be in compliance with Islamic principles.The index is constructed from stocks in the Dow Jones Indexes (DJGI) family.Dow Jones believes that these stocks are accessible to investors and are well traded.The DJGI methodology removes issues that are not suitable for global investing.The performance of the Dow Jones Islamic Market USA Index does not include the reinvestment of dividends. ** The Russell 3000 Growth Index takes the largest 3,000 US companies based on market capitalization and measures the performance of those with higher price-to-book ratios and higher forecasted growth values.The average annual performance since SEC effective date of the Russell 3000 Growth Index does not include the reinvestment of dividends. 5 DOW JONES ISLAMIC FUND SCHEDULE OF INVESTMENTS May 31, 2007 Number of Market Shares Value COMMON STOCKS - 98.6% AEROSPACE - 0.9% 4,400 United Technologies Corp. $ 310,420 AIR FREIGHT & LOGISTICS - 0.8% 1,000 Expeditors International Washington, Inc. 43,660 1,100 FedEx Corp. 122,782 1,500 United Parcel Service, Inc. - Class B 107,955 274,397 AUTO COMPONENTS - 0.3% 4,000 LKQ Corp. (a) 99,880 AUTOMOBILES - 0.2% 1,200 Harley-Davidson, Inc. 73,308 BEVERAGES - 2.6% 8,500 The Coca-Cola Co. 450,415 6,900 PepsiCo, Inc. 471,477 921,892 BIOTECHNOLOGY - 4.0% 4,552 Amgen, Inc. (a) 256,414 1,075 Biogen Idec, Inc. (a) 56,136 11,540 Celgene Corp. (a) 706,710 2,000 Genentech, Inc. (a) 159,540 2,000 Gilead Sciences, Inc. (a) 165,540 500 Myriad Genetics, Inc. (a) 19,035 500 Waters Corp. (a) 30,150 1,393,525 BUILDING PRODUCTS - 1.8% 8,300 American Woodmark Corp. 309,175 10,000 Simpson Manufacturing Co., Inc. 333,200 642,375 CHEMICALS - 2.1% 100 Arkema - ADR (a) 6,555 1,000 Ecolab, Inc. 43,150 3,100 Monsanto Co. 190,960 2,000 Sigma-Aldrich Corp. 86,560 11,400 Syngenta AG - ADR 429,894 757,119 COMMERCIAL PHYSICAL & BIOLOGICAL RESEARCH - 0.2% 3,000 PRA International (a) 69,240 COMMERCIAL SERVICES - 3.3% 1,750 Apollo Group, Inc. - Class A (a) 83,947 5,000 Career Education Corp. (a) 174,350 15,000 Copart, Inc. (a) 467,850 3,600 Corinthian Colleges, Inc. (a) 52,596 10,000 DeVry, Inc. 336,000 300 Herman Miller, Inc. 10,800 500 HNI Corp. 22,030 1,147,573 COMMERCIAL SERVICES & SUPPLIES - 0.3% 2,000 CoStar Group Inc. (a) 108,520 COMMUNICATIONS EQUIPMENT - 4.7% 1,000 Andrew Corp. (a) 13,230 19,000 Cisco Systems, Inc. (a) 511,480 11,500 Nokia Oyj - ADR 314,870 500 Plantronics, Inc. 12,150 500 Polycom, Inc. (a) 15,860 6,600 QUALCOMM, Inc. 283,470 3,000 Research In Motion Ltd. (a) (b) 498,240 1,649,300 COMPUTERS & PERIPHERALS - 5.8% 4,000 Apple Inc. (a) 486,240 14,900 Dell Inc. (a) 400,363 8,500 EMC Corp. (a) 143,565 11,000 Hewlett-Packard Co. 502,810 4,000 International Business Machines Corp. (IBM) 426,400 1,000 NCR Corp. (a) 53,670 The accompanying notes are an integral part of these financial statements. 6 DOW JONES ISLAMIC FUND SCHEDULE OF INVESTMENTS (Continued) May 31, 2007 Number of Market Shares Value COMMON STOCKS (Continued) COMPUTERS & PERIPHERALS (Continued) 1,100 Network Appliance, Inc. (a) $ 35,409 2,048,457 CONSTRUCTION & ENGINEERING - 2.8% 1,500 Florida Rock Industries, Inc. 102,090 5,000 Granite Construction Inc. 342,450 3,500 McDermott International, Inc. (a) (b) 273,000 5,000 The Shaw Group Inc. (a) 202,300 500 Vulcan Materials Co. 59,845 979,685 CONTAINERS & PACKAGING - 0.0% 500 Aptargroup, Inc. 18,780 DISCOUNT - 1.0% 9,200 The Home Depot, Inc. 357,604 DISTRIBUTORS - 0.2% 1,100 Genuine Parts Co. 56,452 DIVERSIFIED TELECOMMUNICATION SERVICES - 0.2% 3,060 Chunghwa Telecom Co. Ltd. - ADR 57,589 DRILLING OIL & GAS WELLS - 0.3% 6,000 Pioneer Drilling Co. (a) 92,460 ELECTRICAL EQUIPMENT - 0.4% 1,000 The Genlyte Group, Inc. (a) 87,120 700 Rockwell Automation, Inc. 47,635 134,755 ELECTRONIC EQUIPMENT & INSTRUMENTS - 1.1% 1,800 Agilent Technologies, Inc. (a) 68,706 500 AVX Corp. 8,995 500 Jabil Circuit, Inc. 11,500 3,000 ScanSource, Inc. (a) 86,940 3,000 Sunpower Corp. - Class A (a) 160,230 2,000 Trimble Navigation Ltd. (a) 58,380 394,751 ENERGY EQUIPMENT & SERVICES - 4.9% 1,500 Baker Hughes, Inc. 123,720 2,000 Core Laboratories N.V. (a) (b) 183,860 500 ENSCO International, Inc. 30,285 500 GlobalSantaFe Corp. (b) 34,150 10,000 Helmerich & Payne, Inc. 338,900 500 Noble Corp. (b) 46,195 1,000 Patterson-UTI Energy, Inc. 26,420 500 Rowan Companies, Inc. 19,740 6,000 RPC, Inc. 101,880 4,000 Schlumberger Ltd. (b) 311,480 10,000 Tenaris S.A. - ADR 496,500 1,713,130 FOOD & STAPLES RETAILING - 0.9% 2,800 CVS Caremark Corp. 107,912 5,000 Walgreen Co. 225,650 333,562 FOOD PRODUCTS - 0.6% 4,000 Lance, Inc. 95,000 4,000 Peet's Coffee & Tea Inc. (a) 104,280 199,280 HEALTH CARE EQUIPMENT & SUPPLIES - 2.3% 1,800 Baxter International, Inc. 102,312 1,000 C.R. Bard, Inc. 84,410 1,000 DENTSPLY International, Inc. 36,140 4,400 Medtronic, Inc. 233,948 1,000 ResMed, Inc. (a) 45,080 2,000 St Jude Medical, Inc. (a) 85,380 2,000 Stryker Corp. 134,620 The accompanying notes are an integral part of these financial statements. 7 DOW JONES ISLAMIC FUND SCHEDULE OF INVESTMENTS (Continued) May 31, 2007 Number of Market Shares Value COMMON STOCKS (Continued) HEALTH CARE EQUIPMENT & SUPPLIES (Continued) 1,000 Zimmer Holdings, Inc. (a) $ 88,060 809,950 HEALTH CARE PROVIDERS & SERVICES - 3.6% 1,650 Cardinal Health, Inc. 119,559 6,500 Healthways, Inc. (a) 303,030 1,100 IMS Health, Inc. 35,970 1,000 Laboratory Corp. Of America Holdings (a) 78,740 1,000 Lincare Holdings, Inc. (a) 40,090 1,025 Medco Health Solutions, Inc. (a) 79,704 10,000 Odyssey HealthCare, Inc. (a) 129,700 400 Pediatrix Medical Group, Inc. (a) 23,048 10,000 PSS World Medical, Inc. (a) 187,500 4,800 UnitedHealth Group, Inc. 262,896 1,260,237 HEALTH CARE TECHNOLOGY - 0.0% 1,000 Hlth Corp. (a) 15,090 HEALTH CARE SERVICES - 0.4% 7,500 Nighthawk Radiology Holdings, Inc. (a) 136,125 HOSPITAL & MEDICAL SERVICE PLANS - 0.8% 3,000 WellCare Health Plans Inc. (a) 276,120 HOUSEHOLD DURABLES - 1.0% 10,050 Brookfield Homes Corp. 320,696 1,000 DR Horton, Inc. 23,370 344,066 HOUSEHOLD PRODUCTS - 2.0% 2,000 Colgate-Palmolive Co. 133,920 2,000 Kimberly-Clark Corp. 141,920 7,000 Procter & Gamble Co. 444,850 720,690 INDUSTRIAL CONGLOMERATES - 1.0% 4,000 3M Co. 351,840 INTERNET & CATALOG RETAIL - 0.2% 2,000 eBay, Inc. (a) 65,120 INTERNET SOFTWARE & SERVICES - 1.8% 1,300 Google Inc. (a) 647,075 IT SERVICES - 0.7% 2,000 Automatic Data Processing, Inc. 99,400 500 Convergys Corp. (a) 12,870 500 MedQuist, Inc. (a) 4,200 1,200 Paychex, Inc. 48,480 3,000 Western Union Co. 67,350 232,300 MACHINERY - 2.0% 4,000 A.S.V., Inc. (a) 70,120 6,000 American Railcar Industries, Inc. 240,660 3,000 CIRCOR International, Inc. 114,570 1,000 DanaherCorp. 73,500 700 Dover Corp. 35,035 2,200 Illinois Tool Works, Inc. 115,984 500 Pall Corp. 22,375 500 Parker Hannifin Corp. 50,680 722,924 MEDIA - 0.6% 500 Getty Images, Inc. (a) 25,025 500 John Wiley & Sons, Inc. - Class A 22,925 2,400 The McGraw-Hill Companies, Inc. 168,744 216,694 METALS & MINING - 2.7% 3,000 AMCOL International Corp. 74,610 3,000 Brush Engineered Materials Inc. (a) 160,950 8,000 Cameco Corp. (b) 415,760 5,000 Compania de Minas Buenaventura S.A. - ADR 167,650 The accompanying notes are an integral part of these financial statements. 8 DOW JONES ISLAMIC FUND SCHEDULE OF INVESTMENTS (Continued) May 31, 2007 Number of Market Shares Value COMMON STOCKS (Continued) METALS & MINING (Continued) 2,000 Nucor Corp. $ 135,080 954,050 MULTILINE RETAIL - 1.5% 23,500 99 Cents Only Stores (a) 329,940 1,000 Dollar General Corp. 21,640 500 Dollar Tree Stores, Inc. (a) 21,155 2,200 Kohl's Corp. (a) 165,704 538,439 OFFICE ELECTRONICS - 1.3% 7,500 CANON Inc. - ADR 441,450 OIL & GAS - 7.7% 5,000 Bois d' Arc Energy, Inc. (a) 85,900 7,000 Chevron Corp. 570,430 2,000 Cimarex Energy Co. 84,060 6,400 EOG Resources, Inc. 492,160 8,000 Exxon Mobil Corp. 665,360 2,000 Murphy Oil Corp. 118,000 1,000 PetroChina Co Ltd. - ADR 129,240 2,309 Royal Dutch Shell PLC - ADR 174,791 2,000 St. Mary Land & Exploration Co. 74,720 4,000 Total SA - ADR 301,800 2,696,461 OIL, GAS & CONSUMABLE FUELS - 1.4% 3,000 Arena Resources, Inc. (a) 152,640 7,000 Western Refining, Inc. 344,050 496,690 PERSONAL PRODUCTS - 0.2% 1,600 Avon Products, Inc. 61,424 PHARMACEUTICALS - 13.3% 5,600 Abbott Laboratories 315,560 3,200 Alcon, Inc. (b) 441,792 4,000 AstraZeneca PLC - ADR 212,720 6,200 Bristol-Myers Squibb Co. 187,922 4,000 Eli Lilly & Co. 234,480 2,000 Forest Laboratories, Inc. (a) 101,420 1,000 Genzyme Corp. (a) 64,520 9,784 Johnson & Johnson 619,034 8,500 Merck & Co. Inc. 445,825 25,000 Pfizer, Inc. 687,250 7,000 Roche Holding AG - ADR 642,050 7,043 Sanofi-Aventis - ADR 338,768 2,400 Schering-Plough Corp. 78,576 5,300 Wyeth 306,552 4,676,469 REAL ESTATE - 0.1% 500 Public Storage, Inc. 44,750 ROAD & RAIL - 0.0% 832 Werner Enterprises, Inc. 16,083 SEMICONDUCTOR & SEMICONDUCTOR EQUIPMENT - 2.5% 1,000 Analog Devices, Inc. 36,210 5,800 Applied Materials, Inc. 110,780 500 Cree, Inc. (a) 11,250 650 Integrated Device Technology, Inc. (a) 9,757 25,000 Intel Corp. 554,250 750 Microchip Technology, Inc. 30,435 3,000 Microsemi Corp. (a) 69,150 220 Verigy Ltd. (a) (b) 6,294 2,000 Xilinx, Inc. 56,960 885,086 SOFTWARE - 4.3% 1,690 Adobe Systems, Inc. (a) 74,495 2,900 BMC Software, Inc. (a) 96,106 1,000 Electronic Arts, Inc. (a) 48,870 750 Fair Isaac Corp. 28,388 1,400 Intuit, Inc. (a) 42,700 27,000 Microsoft Corp. 828,090 16,100 Oracle Corp. (a) 312,018 500 Quest Software, Inc. (a) 8,610 3,461 Symantec Corp. (a) 69,185 1,508,462 The accompanying notes are an integral part of these financial statements. 9 DOW JONES ISLAMIC FUND SCHEDULE OF INVESTMENTS (Continued) May 31, 2007 Number of Market Shares Value COMMON STOCKS (Continued) SPECIALTY RETAIL - 4.7% 4,500 Bed Bath & Beyond, Inc. (a) $ 182,970 2,000 Chico's FAS, Inc. (a) 54,480 3,000 DSW Inc. - Class A (a) 114,660 1,600 Limited Brands, Inc. 42,000 5,600 Lowe's Companies, Inc. 183,792 7,000 O'Reilly Automotive, Inc. (a) 265,930 6,000 Pacific Sunwear Of California (a) 119,340 2,000 Ross Stores, Inc. 65,680 19,000 Select Comfort Corp. (a) 344,280 500 The Sherwin-Williams Co. 33,820 2,550 Staples, Inc. 63,903 2,200 The TJX Companies, Inc. 61,534 3,000 Urban Outfitters, Inc. (a) 79,740 1,000 Williams-Sonoma, Inc. 33,890 1,646,019 TEXTILES, APPAREL & LUXURY GOODS - 2.4% 1,000 Coach, Inc. (a) 51,360 1,000 Liz Claiborne, Inc. 34,690 5,200 Nike, Inc. - Class B 295,100 10,000 Under Armour, Inc. - Class A (a) 478,300 859,450 WIRELESS TELECOMMUNICATION SERVICES - 0.7% 7,875 Vodafone Group Plc - ADR 247,511 TOTAL COMMON STOCKS (Cost $30,323,847) 34,704,629 Total Investments - 98.6% 34,704,629 (Cost $30,323,847) Other Assets in Excess of Liabilities 1.4% 484,947 TOTAL NET ASSETS - 100.00% $ 35,189,576 Percentages are stated as a percent of net assets. ADR - American Depository Receipt (a) Non Income Producing (b) Foreign Issued The accompanying notes are an integral part of these financial statements. 10 DOW JONES ISLAMIC FUND STATEMENT OF ASSETS AND LIABILITIES May 31, 2007 Assets: Investments in securities, at market value (cost: $30,323,847) $ 34,704,629 Cash 217,490 Receivable for Fund shares sold 4,096 Dividends receivable 57,008 Receivable for investments sold 2,167,917 Other assets 33,934 Total Assets 37,185,074 Liabilities: Payable to Advisor 30,285 Payable for investments purchased 1,917,207 Accrued expenses and other liabilities 48,006 Total Liabilities 1,995,498 Net Assets $ 35,189,576 Net Assets Consist of: Paid-in capital $ 34,381,518 Accumulated net realized loss on investments (3,572,724 ) Unrealized appreciation on investments 4,380,782 Net Assets $ 35,189,576 Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) 3,978,814 Net asset value, redemption price and offering price per share $ 8.84 The accompanying notes are an integral part of these financial statements. 11 DOW JONES ISLAMIC FUND STATEMENT OF OPERATIONS For the Year Ended May 31, 2007 Investment income: Dividend Income (net of foreign tax withheld of $5,338) $ 462,865 Expenses: Advisory fees 224,946 Shareholder servicing and accounting fees 82,857 Administration fees 47,725 Professional fees 41,244 License fees 25,650 Registration fees 21,328 Reports to shareholders 6,586 Custody fees 2,597 Miscellaneous expenses 2,530 Total expenses 455,463 Less fees reimbursed by Advisor (Note 3) (6,514 ) Expenses recaptured by Advisor (Note 3) 51,935 Net expenses 500,884 Net investment loss (38,019 ) Net realized and unrealized gain (loss): Net realized gain on investments 832,960 Change in unrealized appreciation on investments 4,795,920 Net realized and unrealized gain on investments 5,628,880 Net increase in net assets from operations $ 5,590,861 The accompanying notes are an integral part of these financial statements. 12 DOW JONES ISLAMIC FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended May 31, 2007 May 31, 2006 Operations: Net investment loss $ (38,019 ) $ (60,393 ) Net realized gain on investments 832,960 89,533 Change in unrealized appreciation on investments 4,795,920 1,331,943 Net increase in net assets from operations 5,590,861 1,361,083 Capital share transactions (Note 4): Shares sold 4,300,467 3,534,873 Reinvested dividends — 12,778 Shares redeemed (1,501,599 ) (1,759,213 ) Net increase in net assets from capital shares transactions 2,798,868 1,788,438 Distributions to shareholders: From net investment income — (46,738 ) Total distributions to shareholders — (46,738 ) Total increase in net assets 8,389,729 3,102,783 Net assets at beginning of year 26,799,847 23,697,064 Net assets at end of year (including accumulated undistributed net investment losses of $0 and $0, respectively) $ 35,189,576 $ 26,799,847 The accompanying notes are an integral part of these financial statements. 13 DOW JONES ISLAMIC FUND FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout each Period Year Ended May 31, 2007 2006 2005 2004 2003 Class K Class K Class K Class K Class K Net asset value, beginning of period $ 7.37 $ 6.97 $ 6.64 $ 5.73 $ 6.26 Income (loss) from investment operations: Net investment income (loss) (0.01 )(1) (0.02 )(1) 0.02 (1) (0.02 )(2) 0.02 (2) Net realized and unrealized gains (losses) on investments 1.48 0.43 0.32 0.94 (0.54 ) Total from Investment Operations 1.47 0.41 0.34 0.92 (0.52 ) Less distributions paid: From net investment income — (0.01 ) (0.01 ) (0.01 ) (0.01 ) Total distributions paid — (0.01 ) (0.01 ) (0.01 ) (0.01 ) Net asset value, end of period $ 8.84 $ 7.37 $ 6.97 $ 6.64 $ 5.73 Total Return 19.95 % 5.93 % 5.10 % 16.07 % (8.22 )% Net assets at end of period (000's) $ 35,190 $ 26,800 $ 23,697 $ 21,439 $ 18,070 Ratio of expenses to average net assets: Before waiver and expense reimbursement or recapture 1.52 % 1.63 % 1.72 % 1.99 % 2.25 % After waiver and expense reimbursement or recapture 1.67 % 1.57 % 1.50 % 1.47 % 0.95 % Ratio of net investment income (loss) to average net assets: Before waiver and expense reimbursement or recapture 0.02 % (0.29 )% 0.12 % (0.77 )% (0.94 )% After waiver and expense reimbursement or recapture (0.13 )% (0.23 )% 0.34 % (0.25 )% 0.36 % Portfolio turnover rate 32.2 % 0.9 % 4.0 % 4.5 %(3) 5.1 %(3) (1) Net investment income (loss) per share is calculated using ending balances prior to consideration of adjustments for permanent book and tax differences. (2) Net investment income (loss) per share is based on daily average shares outstanding. (3) Calculated on basis of the Fund as a whole without distinguishing between classes of shares issued. The accompanying notes are an integral part of these financial statements. 14 DOW JONES ISLAMIC FUND NOTES TO THE FINANCIAL STATEMENTS May 31, 2007 1. Organization Allied Asset Advisors Funds (the “Trust”), an open-end management investment company, was organized as a Delaware statutory trust on January 14, 2000.The Trust currently offers one series of shares to investors, the Dow JonesSM Islamic Fund (f/k/a Dow Jones Islamic Index Fund) (the “Fund”), a diversified series of the Trust.Allied Asset Advisors, Inc.(“AAA”or the “Advisor”), a Delaware corporation, serves as investment advisor to the Fund. The Trust is authorized to issue an unlimited number of shares without par value, of each series.The Trust currently offers one class of shares of the Fund: Class K. The investment objective of the Fund is to seek growth of capital while adhering to Islamic principles.To achieve the investment objective, under normal circumstances, the Fund invests at least 80% of its net assets in domestic and foreign securities included in the Dow Jones Islamic Market IndexesSM, as well as up to 20% of its net assets in securities chosen by the Fund’s investment advisor that meet Islamic principles.Prior to October 1, 2003, the Fund’s investment objective was to match the total return of the Dow Jones Islamic Market USA IndexSM (the “Index”) by investing substantially all of its assets in roughly the same proportions as the stocks were represented in the
